Consent of Independent Registered Public Accounting Firm Interface, Inc. Savings and Investment Plan Atlanta, Georgia We hereby consent to the incorporation by reference in the Registration Statement on Form S-8 (333-93679 and 333-10377) of Interface, Inc. of our report dated June 21, 2013 relating to the financial statements and supplemental schedule of Interface, Inc. Savings and Investment Plan which appear in this Form 11-K for the year ended December 31, 2012. /s/ BDO USA, LLP Atlanta, Georgia June 21, 2013
